Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20        PageID.8582    Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


  Carhartt, Inc.,

                            Plaintiff,        Case No. 17-13604

  v.                                          Judith E. Levy
                                              United States District Judge
  Innovative Textiles, Inc., and
  Innovative Textiles, LLC,                   Mag. Judge R. Steven Whalen

                            Defendants/
                            Third-Party
                            Plaintiffs,
  v.

  Gentry Mills, Inc.,

                             Third-Party
                             Defendant.

  ________________________________/

       OPINION AND ORDER GRANTING GENTRY MILLS INC.’S
             MOTION FOR SUMMARY JUDGMENT [148]

        Before the Court is third-party Defendant Gentry Mills Inc.’s

 motion for summary judgment against third-party Plaintiffs Innovative

 Textiles, Inc., and Innovative Textiles, LLC1 (collectively, “Innovative”).



        Innovative Textiles, Inc. transferred its assets to Innovative Textiles, LLC in
        1

 2015. In Innovative’s own words, “the distinction between these companies is not
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20    PageID.8583   Page 2 of 14




 On February 27, 2020, the Court heard oral argument on this motion.

 For the reasons set forth below, Gentry Mills’ motion for summary

 judgment is granted.

       I.    Background

             A. Factual Background

       This case arises out of Innovative’s contractual relationship with

 Plaintiff Carhartt, Inc. Between 2014 and 2016, Carhartt contracted with

 Innovative for the development of a flame-resistant fleece fabric known

 as Style 2015, which is the fabric at issue in this case. (ECF No. 148,

 PageID.5962.) Carhartt used Style 2015 fabric to make garments for

 workers in potentially flammable conditions, such as workers in the

 electrical, oil, and petrochemical industries. (ECF No. 1, PageID.3.)

 When Carhartt discovered that Style 2015 fabric failed certain flame

 resistance testing, this lawsuit and Innovative’s third-party lawsuit

 against Gentry Mills followed.




 relevant to the issues addressed in this motion.” (ECF No. 157, PageID.6839.)
 Accordingly, both Innovative Textiles, Inc. and Innovative Textiles, LLC will be
 referred to as “Innovative.”


                                        2
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20   PageID.8584   Page 3 of 14




       Although Carhartt contracted with Innovative to develop Style

 2015 fabric, Innovative does not manufacture the fabric. (ECF No. 148,

 PageID.5965–66.) Rather, it hires knitters to knit yarn into fabric and

 finishers to finish the fabric. (Id.) For Style 2015, Innovative contracted

 with Gentry Mills to perform the finishing. (ECF No. 157, PageID.6840.)

       Innovative describes Gentry Mills’ fabric finishing process as

 follows. First, the fabric arrived at Gentry Mills’ facility in a tube. (Id. at

 6840–41.) Then it was scoured to remove knitting oils and contaminants.

 (Id.) Gentry Mills formulated its own dyes, and used them to dye the

 fabric. (Id.) Then, Gentry Mills applied an antimicrobial finish. (Id.)

 Next, the fabric tube was cut and dried through a tenter frame. A tenter

 frame is, as Innovative describes it, essentially a “giant oven” used for

 drying and curing. (Id. at 6841.) Gentry Mills’ tenter frame used pre-set

 and controlled temperature zones that the fabric passed through. (Id. at

 6840–41.) After being run through the tenter frame, the fabric was

 “napped” to give it a “fleece face.” (Id.) Gentry Mills then applied

 additional chemicals to the fabric and ran it through the tenter frame

 again to cure and dry it. Finally, Gentry Mills compacted, cut, and bagged

 the fabric for shipping. (Id.)


                                       3
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20       PageID.8585    Page 4 of 14




       Carhartt relied on Innovative to conduct flame-resistance testing

 before the finished Style 2015 fabric was shipped to Carhartt. 2 (ECF No.

 148, PageID.5967.) To achieve this requirement, Innovative directed

 Gentry Mills to send a portion of the finished fabric to a third-party lab

 called Diversified Testing before shipping the fabric to Carhartt.3 (Id.)

       Innovative contends that beginning sometime in approximately

 2011, Carhartt requested that durable water repellant (“DWR”) be added

 to its flame-resistant fabrics, including Style 2015. (ECF No. 157,

 PageID.6843.) Innovative requested that Gentry Mills obtain samples

 and conduct trials of DWR applications in order to meet Carhartt’s

 demand. (Id.) Gentry Mills applied DWR to all Style 2015 fabric. (Id.)

 However, DWR applications can increase fabric’s flammability. (ECF No.

 157-7, PageID.6897–98.)




       2Innovative and Carhartt dispute certain facts related to Carhartt’s ability to
 conduct its own product testing, and dispute whether the defects were latent. (See
 ECF Nos. 141, 167.) However, the disputes between Innovative and Carhartt will be
 addressed in a separate opinion and order and will not be set forth here unless
 necessary to address Gentry Mills’ summary judgment motion.
       3 Beginning in 2012, Innovative also obtained a certification for Style 2015
 from Underwriters Laboratories, known as UL. UL conducted extensive testing to
 satisfy the National Fire Protection Association Standard 2112. (ECF No. 141,
 PageID.5744; ECF No. 167, PageID.7302–03.)
                                          4
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20   PageID.8586   Page 5 of 14




       On or around June 2016, Carhartt tested finished pieces of Style

 2015 fabric and discovered that the pieces did not meet its flame-

 resistance specifications. (Id. at PageID.5967.) Carhartt notified

 Innovative, which then tested samples of Style 2015 fabric, including

 samples manufactured as early as 2014, and found that the samples did

 not pass the tests. (Id.) Gentry Mills experienced operation malfunctions

 in its tenter frame machinery at some point in 2016, which affected its

 temperature zones and corresponds in time to the discovery of the testing

 failures. (ECF No. 157, PageID.6843.)

       Carhartt issued a “voluntary product notification,” essentially a

 voluntary recall, of the garments that had been made from Style 2015.

 (ECF No. 148-13, PageID. 6118.) No one reported injuries from the

 products made from Style 2015. (ECF No.141, PageID.5736.)

       B. Procedural Background

       After Carhartt sued Innovative, Innovative brought a third-party

 complaint against Gentry Mills. (ECF No. 8.) The Court then granted

 Gentry Mills’ motion to dismiss. (ECF No. 33.) Innovative moved to

 amend its third-party complaint against Gentry Mills (ECF No. 34), and

 the Court granted Innovative’s motion. (ECF No. 36.)


                                       5
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20       PageID.8587    Page 6 of 14




       Innovative’s amended third-party complaint included eight causes

 of action against Gentry Mills. (ECF No. 37.) Gentry Mills moved for

 reconsideration of the Court’s order granting Innovative leave to amend

 its third-party complaint. (ECF No. 39.) The Court denied in part and

 granted in part Gentry Mills’ motion for reconsideration. (ECF No. 53.)

 The only count remaining is Innovative’s claim for breach of express

 contract for finishing services against Gentry Mills.4 (Id.)

       II.    Legal Standard

       Summary judgment is proper when “the movant shows that there

 is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

 grant summary judgment if “the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

 facts, and any inferences that may be drawn from the facts in the light



       4 Innovative filed a second amended third-party complaint against Gentry
 Mills, which included all previously dismissed claims. (ECF No. 92.) Gentry Mills and
 Innovative stipulated that the dismissed claims were restated in that complaint “only
 to preserve any right to appeal that previous dismissal.” (ECF No. 121.) The Court
 will not address claims in Innovative’s second amended third-party complaint that
 were already dismissed.

                                          6
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20   PageID.8588   Page 7 of 14




 most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

 Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

 Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

       III. Analysis

       Innovative’s operative complaint sets forth two theories in one

 count for breach of express contract against Gentry Mills. (ECF No. 92,

 PageID.3942.) Innovative’s first theory is that Gentry Mills failed to

 include chemical additives in the DWR to overcome the increase in

 flammability caused by DWR. (Id.) Innovative’s second theory of liability

 is that Gentry Mills experienced operation malfunctions in its tenter

 frame machinery at some point in 2016, which affected its temperature

 zones and led to improper curing of the fabric. (Id.) For the reasons set

 forth below, neither theory survives Gentry Mills’ motion for summary

 judgment.

             A.    Applicable Breach of Contract Law

       As has previously set forth, North Carolina law applies to

 Innovative’s only remaining claim for breach of contract. (ECF No. 53.)

 The Court has previously ruled that the contract between Gentry Mills

 and Innovative is a contract for services, not goods. The contract was


                                       7
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20        PageID.8589    Page 8 of 14




 specifically for the chemical treatment and finishing services for Style

 2015. (See ECF No. 53, PageID.1614.) Under North Carolina law, a party

 alleging a breach of contract must demonstrate (1) the existence of a valid

 contract, (2) breach of the terms of the contract, and (3) damages.

 Martinez v. Univ. of N. Carolina, 223 N.C. App. 428, 432 (2012) (quoting

 Long v. Long, N.C. App. 664, 668 (2003)); Johnson v. Colonial Life & Acc.

 Ins. Co., 173 N.C. App. 365, 370–71 (2005).

       B.     Flame-Resistant Additives to DWR

       Innovative’s first breach of contract theory can be dispensed with

 because Innovative has conceded to its dismissal. Innovative’s position in

 its complaint is that Gentry Mills “fail[ed] to include a flame-resistant

 additive in the durable water repellant finish, and to ensure that flame-

 resistant chemicals were applied and properly cured. . .” (ECF No. 92,

 PageID. 3924.) In its brief and at the hearing, counsel for Innovative

 conceded that it abandoned this claim.5 (ECF No. 157, PageID.6849.)




       5  The Court notes that at the hearing, counsel for Gentry Mills’ indicated that
 significant resources were spent in discovery defending against this claim. Further,
 counsel for Gentry Mills indicated that Innovative’s unexpected abandonment of this
 claim calls into question whether it should have voluntarily dismissed it before such
 resources were spent earlier. Nevertheless, it is dismissed now.
                                           8
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20   PageID.8590    Page 9 of 14




 Accordingly, Gentry Mills’ motion for summary judgment on this claim is

 granted and the claim is dismissed with prejudice.

       C.    Tenter Frame Malfunction

       Innovative’s second theory of liability is also unsuccessful.

 Innovative argues that Gentry Mills’ operation malfunction in the tenter

 frame breached the parties’ contract. Gentry Mills sets forth several

 arguments in support of its motion for summary judgment which will be

 addressed in turn.

       As an initial matter, Gentry Mills’ contends that since the Court

 already ruled that Innovative’s only remaining claim is for express

 breach of contract in the Court’s order granting Innovative leave to

 amend its third-party complaint, (ECF No. 53) any claims regarding

 operation malfunctions in the tenter frame machinery                 cannot be

 sustained since they were not specified in the purchase orders. In the

 earlier opinion and order, the Court held that Innovative had stated a

 claim regarding “the application of the correct chemical and proper

 curing process,” (ECF No. 53, PageID.1614) and also “machinery and

 equipment failures in ‘heating zones’ that resulted in ‘inconsistencies and




                                       9
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20      PageID.8591    Page 10 of 14




  variations in the chemical and application and curing process.’”6 (Id.

  (citing ECF No. 37.)) Gentry Mills argues that it correctly cured the

  chemicals on the Style 2015 fabric despite its operation malfunctions in

  the tenter frame machinery and that Innovative’s own representatives

  testified that they do not have evidence otherwise. Gentry Mills argues

  that when the operation malfunctions in the tenter frame machinery

  occurred, it developed a solution. Gentry Mills representative Ashok

  Dhingra, who is a plant manager and managing director for Gentry Mills,

  testified in his deposition that when the operation malfunctions occurred,

        [o]ne of the ways you can fix it is by compensating the
        treatment time [. . .] We need to have a certain amount of
        curing time to cure any chemical [. . .] [I]f one of the zones is
        not working we will cut down the speed of finishing. By
        cutting down the speed of the finishing we will give exactly
        the same amount of curing time by reducing the speed of the
        machine without affecting the treatment[.]

  (ECF No. 148-6, PageID.6055.)

        In response, Innovative first points to the allegations in its second

  amended complaint regarding raised temperatures in the tenter frame.




        6 Innovative’s second amended third-party complaint reflects these two claims
  related to chemical additives and the curing process. (ECF No. 92.)

                                          10
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20      PageID.8592    Page 11 of 14




  (ECF No. 157, PageID.6851.) Innovative does not explain how an

  allegation regarding a raised temperature is related to the operation

  malfunctions in the tenter frame machinery. Moreover, allegations in a

  complaint, without more, are not enough to overcome a motion for

  summary judgment. Therefore, this argument is not successful.

        Innovative also argues that Gentry Mills “ignores testimony

  indicating the unexpected observation of increased temperatures or open

  equipment doors” on the tenter frame, and cites to the deposition of

  Richard Gibson, an Innovative employee.7 (Id.) The transcript portion

  itself also indicates that Gibson was testifying regarding his theory that

  failure to add chemical additives to DWR caused the testing failures—a

  theory that has already been dismissed—when he mentioned that he

  once saw, “[d]oors open, things like that” on the tenter frame. (ECF No.

  157-9, PageID.6903.) Innovative never explains how or why allegations

  regarding open doors in an unspecified time period have anything to do




        7 Unfortunately, Innovative never explains who Richard Gibson is, and the
  exhibit with portions of his deposition transcript fails to include any preliminary
  background testimony so the Court could discover on its own who he is. The Court
  learn that Gibson works in development for Innovative from a paragraph in the
  middle Innovative’s expert report. (ECF No.157-15, PageID.6924.)

                                          11
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20   PageID.8593   Page 12 of 14




  with the operation malfunctions in the tenter frame machinery in 2016.

  Therefore, there is no material question of fact for a jury to decide on this

  theory of liability.

        Next, Innovative argues that the Court should rely on its expert

  report which, it alleges, “stands unrebutted, and at minimum creates a

  genuine issue of material fact.” (ECF No. 157, PageID.6852.) However,

  an expert report alone can rarely create a question of fact, particularly

  when the expert’s opinion is conclusory. See Auto Techs. Int’l Inc. v.

  Delphi Corp., 776 F. Supp. 2d 469, 478 (E.D. Mich. 2011) (“While an

  expert's declaration may be of use to a court in deciding whether there is

  a genuine dispute of material fact, such a declaration is not necessarily

  capable of creating a genuine dispute and thereby defeating a motion for

  summary judgment on its own. . . Thus, in evaluating the motions for

  summary judgment, the court looks to whether the underlying facts are

  in genuine dispute, not to whether Plaintiff's expert's reading of the prior

  art creates a dispute.”)

        Additionally, Innovative’s co-founder John Wasylyk acknowledged

  in his deposition that he does not know the root cause of the testing

  failures:


                                       12
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20   PageID.8594   Page 13 of 14




              Q: Has Innovative come to a conclusion as to the cause
              of these test failure results?

              A: No.

  (ECF No. 148-4, PageID.6005.) He also testified that he had “no direct

  evidence” that a processing problem at Gentry Mills caused the testing

  failures. (Id. at 6011.) Innovative has not provided any other deposition

  testimony or evidence that the mechanical issue at Gentry Mills breached

  the parties’ contract or otherwise caused the test failure.

        Although when deciding motions for summary judgment, the Court

  must “assume the truth of the non-moving party’s evidence, drawing all

  inferences in a light most favorable to that party,” Mullins v. Cryanek,

  805 F.3d 760, 765 (6th Cir. 2015), Innovative does not set forth any

  evidence in support of its theory that the operation malfunctions in the

  tenter frame machinery breached the parties’ contract. (ECF No. 157.)

  Accordingly, Gentry Mills’ motion for summary judgment is granted and

  this claim is dismissed.

        IV.   Conclusion

        For the reasons set forth above, the Court GRANTS Gentry Mills’

  motion for summary judgment. Innovative’s third-party claims against

  Gentry Mills are dismissed with prejudice.
                                       13
Case 5:17-cv-13604-JEL-RSW ECF No. 208 filed 04/27/20   PageID.8595   Page 14 of 14




        IT IS SO ORDERED.

  Dated: April 27, 2020              s/Judith E. Levy
  Ann Arbor, Michigan                JUDITH E. LEVY
                                     United States District Judge


                       CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on April 27, 2020.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       14
